Citation Nr: 0738726	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for cervical disc disease, rated as 10 
percent disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for left cervical radiculopathy, rated 
as 10 percent disabling. 

3.  Entitlement to an increased rating from an original grant 
of service connection for lumbar disc disease, rated as 10 
percent disabling. 

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for bilateral cataracts. 

5.  Entitlement to an increased rating from an original grant 
of service connection for carpal tunnel syndrome (CTS) of the 
left hand, rated as 10 percent disabling. 

6.  Entitlement to an increased rating from an original grant 
of service connection for carpal tunnel syndrome (CTS) of the 
right hand, rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran, who currently lives in the Netherlands, served 
on active duty from June 1973 to June 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Although the July 2003 rating assigned separate 
noncompensable ratings for bilateral CTS of the hands, a 
Supplemental Statement of the Case issued in July 2006 
appears to have assigned separate 10 percent disability 
evaluations for each extremity for the disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that where a claimant has 
filed a Notice of Disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  Thus, the issue 
remains in appellate status.

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for March 9, 2007.  Notice of the 
hearing was mailed to the veteran's address of record more 
than one month prior to the scheduled hearing date and was 
not returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2007).   

On his Notice of Disagreement received in July 2004, the 
veteran raised a claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  Inasmuch as that matter is 
not properly before the Board, it is referred to the AMC/RO 
for disposition as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the appellant's claims so that he 
is afforded every possible consideration. 

Although the veteran was given a VA predischarge medical 
examination in May 2003, the Board observes that he was never 
afforded a VA examination after completion of his active duty 
service.  More significantly, he has repeatedly claimed that 
his disorders have worsened.  See e.g.  Notice of 
Disagreement of July 2004.  under the circumstances, another 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

Pursuant to VA Manual Rewrite, M21-1 MR, Part III, Subpart 
vi, Chapter 3, section B, the consular officers at U.S. 
Embassies and consulates can make arrangements for physical 
examinations as requested by the appropriate VA regional 
office (RO).  The AMC/RO should make the appropriate request 
to the appropriate State Department facility to arrange for a 
VA medical examination of the veteran.  The Board recognizes 
that the veteran currently resides in a foreign country and, 
consequently, there may be problems with submitting the 
claims folder to the examiner.  If there are, the AMC/RO 
should provide photocopies of all records relating to the 
veteran's cervical and lumbar spine and bilateral cataracts, 
including service medical records, as well as a complete copy 
of this remand for review by the selected physician.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for disabilities of 
the cervical spine, the lumbar spine, 
cervical radiculopathy, bilateral carpel 
tunnel syndrome, and bilateral cataracts 
since June 2003.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be provided 
examinations of the cervical and lumbar 
spine along with neurological 
examinations for the veteran's cervical 
radiculopathy as well as eye 
examinations for the bilateral 
cataracts, to assess the disorders 
respectively in accordance with the 
pertinent disability examination 
worksheets.  

All indicated tests and studies, 
including range of motion testing are 
to be performed.  Prior to the 
examination, a copy of the pertinent 
service treatment records, relevant 
post-service medical reports, together 
with a copy of this remand, must be 
made available to the examiner(s) for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner(s).  

The examination must address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  
The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

Concerning the bilateral CTS, the 
physician is requested to indicate to 
what extent, if any the following 
symptoms are evident: the hand is 
inclined to the ulnar side, the index and 
middle fingers are more extended than 
normally, there is considerable atrophy 
of the muscles of the thenar eminence, 
the thumb is in the plane of the hand 
(ape hand); pronation is incomplete and 
defective, there is absence of flexion of 
index finger and feeble flexion of middle 
finger, he cannot make a fist, index and 
middle fingers remain extended; he cannot 
flex distal phalanx of thumb, there is 
defective opposition and abduction of the 
thumb at right angles to palm; flexion of 
wrist is weakened; there is pain with 
trophic disturbances.  After noting any 
symptoms described above, the examiner is 
requested to opine whether there is 
complete or incomplete paralysis of the 
affected nerves as a result if the CTS.  
If there is incomplete CTS, the examiner 
is to indicate whether this results in 
mild, moderate or severe incomplete 
paralysis.

A sustainable rationale for all 
opinions expressed must be provided.  
All reports should be typed.

4.  The veteran is to be afforded an 
eye examination by an appropriate 
specialist, to determine the degree of 
impairment caused by the bilateral 
cataracts.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  

The examination should include 
uncorrected and corrected central 
visual acuity for distance and near 
with record of the refraction.  
Snellen's test type or its equivalent 
will be used.  Mydriatics should be 
routine, except when contraindicated.  
Funduscopic and ophthalmological 
findings must be recorded.  The best 
distant vision obtainable after best 
correction by glasses will be the basis 
of rating, except in cases of 
keratoconus in which contact lenses are 
medically required.  Also, if there 
exists a difference of more than 4 
diopters of spherical correction 
between the two eyes, the best possible 
visual acuity of the poorer eye without 
glasses, or with a lens of not more 
than 4 diopters difference from that 
used with the better eye will be taken 
as the visual acuity of the poorer eye.  

Measurement of the visual field will be 
made when there is disease of the optic 
nerve or when otherwise indicated.  The 
usual perimetric methods will be 
employed, using a standard perimeter 
and 3 mm. white test object. At least 
16 meridians 221/2 degrees apart will be 
charted for each eye.  The charts will 
be made a part of the report of 
examination.  Not less than two 
recordings, and when possible, three 
will be made.  The minimum limit for 
this function is established as a 
concentric central contraction of the 
visual field to 5_.  This type of 
contraction of the visual field reduces 
the visual efficiency to zero.  Where 
available the examination for form 
field should be supplemented, when 
indicated, by the use of tangent screen 
or campimeter.  

A sustainable rationale for all 
opinions expressed must be provided.  
All reports should be typed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  Following completion of the 
foregoing, the AMC/RO must review the 
examination reports and ensure that the 
above requested development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination report.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the veteran and 
any representative an appropriate SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



